IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                        United States Court of Appeals
                                                                 Fifth Circuit

                               No. 07-10062                    F I L E D
                             Summary Calendar                  September 7, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

BONNIE BURNETTE ERWIN

                                          Defendant-Appellant


                Appeals from the United States District Court
                     for the Northern District of Texas
                           USDC No. 3:07-CV-297
                          USDC No. 3:84-CR-168-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Bonnie Burnette Erwin, federal prisoner # 14289-077, was convicted of
numerous charges related to his participation in a drug conspiracy, and he is
currently serving a sentence of life plus 105 years in prison. Erwin filed a
motion under 18 U.S.C. § 3582(c) to challenge both his sentence and the manner
in which the sentence is being served. The district court determined that Erwin
could not proceed under § 3582(c). The district court further concluded that


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10062

Erwin’s motion was best construed as arising in part under 28 U.S.C. § 2255 and
in part under 28 U.S.C. § 2241. Erwin challenges the district court’s disposition
of his motion. Erwin also moves this court for appointed counsel and to expedite
his appeal.
      Erwin has not shown that the district court erred by determining that his
motion was best construed as an unauthorized successive § 2255 motion to the
extent he challenged his sentence. See Tolliver v. Dobre, 211 F.3d 876, 877 (5th
Cir. 2000). Insofar as Erwin requests a certificate of appealability (COA) to
challenge this determination, his request is DENIED. See Slack v. McDaniel,
529 U.S. 473, 484 (2000).
      The district court’s determination that Erwin could not proceed under
§ 3582(c) is correct. See United States v. Watson, 868 F.2d 157, 158 (5th Cir.
1989).   Moreover, Erwin has not shown that the district court erred by
concluding that his motion was best construed as arising under 28 U.S.C. § 2241
to the extent he raised claims challenging the accuracy of his records. See Pack
v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000); see also Young v. Parole Com'n, 682
F.2d 1105, 1109 (5th Cir.1982). Erwin also has failed to establish that the
district court erred in determining that, to the extent his motion was best
construed as arising under § 2241, it should be dismissed because it was filed in
the wrong jurisdiction. See Pack, 218 F.3d at 451. Erwin’s arguments that his
motion should have been construed as arising under the All Writs Act and
several Rules of Civil and Criminal Procedure are unavailing. To the extent that
the district court construed Erwin’s motion as a § 2241 petition filed in the
wrong jurisdiction, this judgment is AFFIRMED. All other outstanding motions
are DENIED.
      Erwin has filed numerous meritless postconviction motions challenging his
convictions and sentences. Erwin is WARNED that any further meritless
attempts to challenge either his convictions or sentences may result in the
imposition of sanctions. These sanctions may include dismissal, monetary

                                       2
                                   No. 07-10062

sanctions, and restrictions on his ability to file pleadings in this court and any
court subject to this court’s jurisdiction.




                                         3